BRACE, P. J.
This is an appeal from a judgment of the Clay circuit court, in favor of the plaintiff, for the sum of $5,141.66, from which the defendant appeals. The case is this:
In the year 1869, Henry Nelson died seized of cer*297tain lands in Olay connty, leaving surviving him his daughter, Mary E. Gordon, the plaintiff, one of his heirs at law. Afterwards, on the eleventh of September, 1871, the said Mary E. Gordon intermarried with the said Baylis T. Gordon, defendant, of which marriage there were children born alive. Afterwards, in the year 1872,. in a partition suit between the heirs of the said Henry Nelson, deceased, 223 acres of the said lands of which he died seized, as aforesaid, were allotted to the plaintiff as her share therein. Afterwards by deed dated February 8, 1882, duly executed by the plaintiff and the defendant, 200 acres of the land so allotted to the plaintiff were sold and conveyed to one John Ecton for the price and sum of five thousand dollars, and the said purchase price thereof received by the defendant and converted to his own use without the assent in writing of the plaintiff, and on the twenty-fifth of May, 1901, this, suit was instituted by plaintiff to recover the same. The judgment was for that Sum, with six per cent interest from the date of the commencement of the suit.
The errors assigned for reversal of the judgment are as follows:
1. The court erred in holding that the Act of March 25, 1875, relating to married women, applied to defendant’s interest in the 200 acres of land sold.
2. The court erred in allowing plaintiff the full proceeds of the sale of the 200 acres of land, to-wit, the sum of $5,000, without regarding defendant’s life estate in said land, jure uoooris, and as tenant by the curtesy, and his consequent interest in the proceeds.
3. The court erred in holding that plaintiff was entitled to recover the full proceeds of said 200 acres during the lifetime of defendant.
4. The court erred in holding that defendant’s right to hold the $5,000, proceeds of the sale of the 200 acres, was dependent upon his having his wife’s written consent, whereas his right to hold said proceeds dur*298ing his life was a corollary of his right to hold said land daring his life.
(1) The court did not hold that the Act of March 25, 1875,' relating to married women, applied to defendant’s interest in the 200 acres of land sold, but did in effect hold that the proceeds of the sale of that land received by defendant from John Ecton on the eighth of February, 1882, was governed by sections 3295 and 3296 Revised Statutes 1879, the Married Woman’s Act in force at that date.
At the time plaintiff and defendant were married in 1871, section 3295, supra, was in force as section 14 of chapter 115, General Statutes 1865 and defendant’s first contention is that as his marital rights in the real, estate of his wife became vested under the common law as modified by that act, those rights could not be affected by the subsequent act of 1875, i. e., section 3296, supra, and in support of this contention a number of cases, of which Leete v. Bank, 115 Mo. 184, 141 Mo. 574, is the leading one, are cited. This proposition will- be conceded. As á corollary thereto- the defendant next contends, that when in 1882 the plaintiff’s real estate was converted into money the defendant had the same marital rights in the money that he had in the land before the conversion, and as under the law as it stood when he was married he had a life estate in the land, so- he had a like estate in the money, and the right to hold the same “during his life” and at his death “it belongs to his wife.” Hence, it is contended plaintiff’s action therefor can not be maintained and the judgment should be reversed.
To this contention we can not give our assent. It ignores the distinction that has ever been made by the common law and the statutes, between the rights of the husband in the real estate and in the personal property of his wife. In the view we take of this ease, we do not deem it necessary to follow the able argument of learned counsel in their discussion of those rights as to the *299wife’s real estate as they existed at common law and as they have been modified by the statute of 1865.
The statute of 1875 (sec. 3296, supra) operates and was intended to operate only on the personal estate of the wife (which at common law upon being reduced to possession, became the property of the husband), and thereafter made that property the separate property of the wife, of which the husband could not become possessed for his own use and benefit without the assent in writing of his wife. With the interest of defendant in the real estate of his wife, the plaintiff, that act had nothing to do and of course could not divest the defendant of any interest therein. But when the plaintiff and the defendant on the eighth of February, 1882, by their own voluntary act and deed converted the defendant’s said real estate into personalty, and thereby divested themselves of all the interest they theretofore had in said real estate, the personalty (the money into which it had been converted), became subject to the operation of the law in force at the time such personalty came into existence as such, and the court in so holding gave no retrospective effect to the act of 1875, and committed no error.
This is really the only question in the case and the conclusion reached finds ample support in the cases cited by counsel for respondent.
The judgment of the circuit court will be affirmed.
All concur.